                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNILOC USA, INC., et al.,                           Case No. 3:19-cv-01697-VC (KAW)
                                   8                    Plaintiffs,                          ORDER REGARDING 8/12/19 JOINT
                                                                                             DISCOVERY LETTER RE REQUEST
                                   9             v.                                          FOR PRODUCTION NO. 1
                                  10     APPLE, INC.,                                        Re: Dkt. No. 83
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On August 12, 2019, the parties filed a joint discovery letter pertaining to Uniloc’s Request

                                  14   for Production No. 1, which seeks
                                                       [h]igh and low-level technical Documents, including software code,
                                  15                  sufficient to completely describe the structure, functions, features,
                                                      characteristics, capabilities, and operation of the Accused Products,
                                  16                  as related to the Patent-in-Suit.
                                  17   (Joint Letter, Dkt. No. 83, Ex. A at 4.) Apple did not produce any documents in response to the

                                  18   request. (Joint Letter at 2.) Instead, subject to objection, Apple provided that it would “produce

                                  19   non-privileged, responsive documents sufficient to show the requested information within its

                                  20   possession, custody or control to the extent they exist, after a reasonable search of likely

                                  21   custodians, and to the extent such documents relate to the accused functionality based on Apple’s

                                  22   understanding of Plaintiffs’ yet to be served infringement contentions.” (Joint Letter, Ex. A at 5.)

                                  23          Here, Uniloc contends that the request is not burdensome, because the request only

                                  24   requires that Apple produce “a document or documents ‘sufficient to completely describe’ how its

                                  25   products operate, as related to the patent.” (Joint Letter at 2.) In opposition, Apple argues that

                                  26   there is no discovery dispute, because it has fully complied with the discovery request by making

                                  27   its source code available. (Joint Letter at 3.) Uniloc, however, argues that it has narrowed the

                                  28   scope of the dispute by not seeking source code at this juncture. Id.
                                   1           As an initial matter, the parties are always encouraged to informally narrow the scope of

                                   2   their discovery requests in an effort to resolve those disputes without court intervention. Thus, the

                                   3   fact that Uniloc is not seeking to inspect source code via the instant joint letter is not fatal to its

                                   4   position.

                                   5           Second, Apple’s position that the offer of a source code production satisfies its obligation

                                   6   under the federal rules is unavailing. That the requests seeks “[h]igh and low level documents,

                                   7   including software code…” plainly illustrates that source code is only one type of document

                                   8   sought, rather than an exhaustive list. (Joint Letter, Ex. A at 4)(emphasis added.) That source code

                                   9   may be the best evidence in a patent infringement case does not mean that Uniloc is not entitled to

                                  10   other technical documents related to the Accused Products.

                                  11           The Court understands that Apple has already produced nearly 3,000 technical documents,

                                  12   totaling over 400,000 pages, and expects to complete its production by September 9, 2019. (Joint
Northern District of California
 United States District Court




                                  13   Letter at 2, 5; Dkt. No. 85 at 1.) This is a reasonable time period given the sheer number of

                                  14   documents responsive to the request. Accordingly, Apple is ordered to complete its production by

                                  15   September 9, 2019.

                                  16           IT IS SO ORDERED.

                                  17   Dated: September 4, 2019
                                                                                               __________________________________
                                  18                                                           KANDIS A. WESTMORE
                                  19                                                           United States Magistrate Judge

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           2
